JUDGE, J.
The act of the 23d of April, 1873, on which the proceeding in this case seems to be based, was not intended to have, nor can it have, any retroactive operation. All the rights which the family of the deceased had in property of the estate, exempt from administration, accrued to and vested in them under and by virtue of the laws upon that subject which were of force at the time of the death of the husband. The probate court, in deciding otherwise, committed an error.
It is not necessary, in this case, that we should discuss or decide the question as to the jurisdiction of the probate court to render moneyed decrees in cases similar to the present.
For the error above named, the decree of the court below must be reversed and the petition here dismissed.